DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species A and DD (claims 21-40) in the reply filed on 05/13/2022 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 23-26, 28, 30 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,9, 19, 22,24,  of U.S. Patent No. 10251643B2 (referenced herein as Pat. ‘643) in view of Biedermann et al (US Patent 6176882B1). 
Claims 21 and 24 are rejected over claim 1 of Pat. ‘643 over Biedermann as being unpatentable.  Pat. ‘643 specifically recites n artificial spinal implant system comprising: an artificial expansile spinal implant comprising: a first shell having a first vertebral-engaging surface and a first opposite surface, the first shell comprising a first set of engagement features extending from the first vertebral-engaging surface; a second shell having a second vertebral-engaging surface and a second opposite surface, the second shell comprising a second set of engagement features extending from the second vertebral-engaging surface [claim 1 lines 1-4 and 17-25]; and an expansion mechanism positioned between the first shell and the second shell and configured to expand the artificial expansile spinal implant, the expansion mechanism coupled to the first opposite surface and the second opposite surface, the expansion mechanism comprising a tool-engagement surface and a turning mechanism; wherein the expansion mechanism is configured to drive expansion between the first shell and the second shell in response to rotating of a tool engaged with the tool- engagement surface, and wherein the rotating of the tool causes a rotation of the turning mechanism [claim 1 lines 4-10]; wherein the artificial expansile spinal implant is configured to be introduced into a spine with the first set of engagement features of the first vertebral-engaging surface and the second set of engagement features of the second vertebral-engaging surface engaging opposing vertebral bodies to hold the artificial expansile spinal implant in place [claim 1 lines 10-13 and 17-21]; wherein the tool-engagement surface of the expansion mechanism is positioned and configured to be engaged by the tool extending along a direction of insertion [claim 1 line 14-17].  However, Pat. ‘643 is silent as to the implant having a first and second cavity  each in the first and second shell.  Biedermann discloses an artificial implant (Fig. 1) having a first and second shell (60,61); and wherein the first shell (60) comprises a first cavity (69) extending from the first vertebral- engaging surface through the first shell to the first opposite surface, and wherein the first set of engagement features (68) are positioned on the first vertebral-engaging surface circumferentially about the first cavity (69); and wherein the second shell (61) comprises a second cavity (shown in Fig. 1) extending from the second vertebral-engaging surface through the second shell to the second opposite surface and wherein the second set of engagement (68) features are positioned on the second vertebral-engaging surface circumferentially about the second cavity (Fig. 1; and Col. 2 lines 27-37, Col. 3 line 57 to Col. 4 line 11).
Claims 23, 25-26, 28, 30 are rejected as being unpatentable for reciting substantially similar subject matter as claims 2,9, 19, 22,24,  of Pat. 643.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “expansion mechanism” in claim 21 and 31  and “means for placement of a bone fusion material” in claim 30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-26, 36-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim line 4 of claim 23, lines 2 and 3 of claim 25, line 3 of claim 36, and line 2 of claim 37 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 24-26 and 38 are rejected as indefinite for depending upon an indefinite claim.
Claims  26 and 38 are rejected as indefinite for the recitation of “a first perimeter” in lines 1-2.  It is unclear if this is meant to be the same perimeter recited in claim 25 and 37 from which they depend or a new perimeter.  In the interest in compact prosecution the claim will be treated as the same perimeter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-24, 28-36, 39-40 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Biedermann.
Biedermann discloses an artificial spinal implant system (intervertebral implant).  Specifically in regards to claim 21, Biedermann discloses an artificial expansile spinal implant comprising: a first shell (60) having a first vertebral-engaging surface (surface with 68) and a first opposite surface, the first shell (60) comprising a first set of engagement features (68)  extending from the first vertebral-engaging surface; a second shell (61) having a second vertebral-engaging surface (surface with 68) and a second opposite surface, the second shell (61)  comprising a second set of engagement features (68) extending from the second vertebral-engaging surface (Fig. 1 and 4; and Col. 2 lines 27-37, Col. 3 line 57 to Col. 4 line 11).  Biedermann also discloses an expansion mechanism (15, 25, 45-46, 26) positioned between the first and second shells (60,61) and configured to expand the artificial expansile spinal implant (See Fig. 7-8), the expansion mechanism (15, 25, 45-46, 26) coupled to the first and second opposite surfaces (see Fig. 7 by means of 26,25), the expansion mechanism (15, 25, 45-46, 26) comprising a tool-engagement surface (bores 38,38’ which allow axis to 16,17) and a turning mechanism (15); wherein the expansion mechanism (15, 25, 45-46, 26) is configured to drive expansion between the first and second shell (60,61) in response to rotating of a tool engaged with the tool- engagement surface (38,38’ with 16,17), and wherein the rotating of the tool causes a rotation of the turning mechanism (15) (Fig. 1 and 7-8; and Col. 2 line 56 to Col. 3 line 56, Col. 4 line 37-65).  Biedermann also discloses wherein the artificial expansile spinal implant is configured to be introduced into a spine with the first set of engagement features (68) of the first vertebral-engaging surface and the second set of engagement features (68) of the second vertebral-engaging surface engaging opposing vertebral bodies to hold the artificial expansile spinal implant in place (Fig. 2-3).  The tool-engagement surface (bores 38,38’ which allow axis to 16,17)  of the expansion mechanism (15, 25, 45-46, 26) is positioned and configured to be engaged by the tool extending along a direction of insertion (Fig. 2).  Biedermann also discloses wherein the first shell comprises a first cavity (69) extending from the first vertebral- engaging surface through the first shell to the first opposite surface, and wherein the first set of engagement features (68) are positioned on the first vertebral-engaging surface circumferentially about the first cavity (69)(Fig. 1; and Col. 2 lines 27-37, Col. 3 line 57 to Col. 4 line 11).
In regards to claim 22, Biedermann discloses wherein the first set of engagement features (68) have substantially conical tips configured for piercing endplates of the opposing vertebral bodies when introduced into the spine and expanded (As can be seen in Fig. 7-8, the teeth 68 have a conical cross section.) (Fig. 7-8).
In regards to claim 23, Biedermann discloses wherein the first set of engagement features (68) and the second set of engagement features (68) extend from the first vertebral-engaging surface and the second vertebral-engaging surface in directions substantially perpendicular to the first and second vertebral-engaging surfaces (Fig. 7-8 and 1).
In regards to claim 24, Biedermann discloses wherein the second shell (61) comprises a second cavity (69) extending from the second vertebral-engaging surface through the second shell to the second opposite surface and wherein the second set of engagement features (68) are positioned on the second vertebral-engaging surface circumferentially about the second cavity (69) (Fig. 1; and Col. 2 lines 27-37, Col. 3 line 57 to Col. 4 line 11).
In regards to claim 28, Biedermann discloses wherein the expansion mechanism (15, 25, 45-46, 26) further comprises a rotatable gear (45,46) (Wedges 45,46 behave like a gear in that they mesh with the threads of the spindle 15 and are moved by the spindle.) (Fig. 1, 7-8; and Col. 2 line 56 to Col. 3 line 56, Col. 4 line 37-65).  
In regards to claim 29, Biedermann discloses wherein the first shell and the second shell (60,61) each comprise titanium (Col. 4 lines 35-36).
In regards to claim 30, Biedermann discloses wherein the artificial expansile spinal implant further comprises means for placement of a bone fusion material (Biedermann discloses wherein an opening 69 within both elements 60,61 which is capable of allowing bone fusion material to be inserted into the implant.) (Fig. 1).

In regards to claim 31, Biedermann discloses an artificial spinal implant system (intervertebral implant).  Specifically, Biedermann discloses an artificial expansile spinal implant comprising: a first shell (60) having a first vertebral-engaging surface (surface with 68) and a first opposite surface, the first shell (60) comprising a first set of engagement features (68)  extending from the first vertebral-engaging surface; a second shell (61) having a second vertebral-engaging surface (surface with 68) and a second opposite surface, the second shell (61)  comprising a second set of engagement features (68) extending from the second vertebral-engaging surface (Fig. 1 and 4; and Col. 2 lines 27-37, Col. 3 line 57 to Col. 4 line 11).  Biedermann also discloses an expansion mechanism (15, 25, 45-46, 26) positioned between the first and second shells (60,61) and configured to expand the artificial expansile spinal implant (See Fig. 7-8), the expansion mechanism (15, 25, 45-46, 26) coupled to the first and second opposite surfaces (see Fig. 7 by means of 26,25), the expansion mechanism (15, 25, 45-46, 26) comprising a tool-engagement surface (bores 38,38’ which allow axis to 16,17) and at least one rotating gear (45,46); wherein the expansion mechanism (15, 25, 45-46, 26) is configured to drive expansion between the first and second shell (60,61) in response to rotating of a tool engaged with the tool- engagement surface (38,38’ with 16,17), and wherein the rotating of the tool causes a rotation of at least one rotating gear (45,46) (Wedges 45,46 behave like a gear in that they mesh with the threads of the spindle 15 and are moved by the spindle.) (Fig. 1 and 7-8; and Col. 2 line 56 to Col. 3 line 56, Col. 4 line 37-65).  Biedermann also discloses wherein the artificial expansile spinal implant is configured to be introduced into a spine with the first set of engagement features (68) of the first vertebral-engaging surface and the second set of engagement features (68) of the second vertebral-engaging surface engaging opposing vertebral bodies to hold the artificial expansile spinal implant in place (Fig. 2-3).  The tool-engagement surface (bores 38,38’ which allow axis to 16,17)  of the expansion mechanism (15, 25, 45-46, 26) is positioned and configured to be engaged by the tool extending along a direction of insertion (Fig. 2).  Biedermann also discloses wherein the first shell comprises a first cavity (69) extending from the first vertebral- engaging surface through the first shell to the first opposite surface, and wherein the first set of engagement features (68) are positioned on the first vertebral-engaging surface circumferentially about the first cavity (69)(Fig. 1; and Col. 2 lines 27-37, Col. 3 line 57 to Col. 4 line 11).
In regards to claim 32, Biedermann discloses the expansion mechanism further comprising at least one threaded body (15), wherein the rotating of the tool or the rotation of the at least one rotating gear (45,46) causes a rotation of the at least one threaded body (15) (Fig. 1 and 7-8; and Col. 2 line 56 to Col. 3 line 56, Col. 4 line 37-65).  
In regards to claim 33, Biedermann discloses, wherein the rotating of the tool is configured to rotate the at least one rotating gear (45,46) with respect to the at least one threaded body (15) to drive expansion between the first and second shells (60,61) (Fig. 7-8).
In regards to claim 34, Biedermann discloses wherein the rotating of the tool leads to a height expansion between the first shell and the second shell (Fig. 7-8).
In regards to claim 35, Biedermann discloses wherein the artificial expansile spinal implant can be adjusted in at least two directions in order to engage the opposing vertebral bodies (As can be seen in Fig. 7-8, the elements 60,61 each expand outwardly in opposite directions from each other thereby meeting the two directions limitation.) (Fig. 7-8).
In regards to claim 36, Biedermann discloses wherein the first set of engagement features (68) and the second set of engagement features (68) extend from the first vertebral-engaging surface and the second vertebral-engaging surface in directions substantially perpendicular to the first and second vertebral-engaging surfaces (Fig. 7-8 and 1).
In regards to claim 39, Biedermann discloses wherein the first shell and the second shell (60,61) each comprise titanium (Col. 4 lines 35-36).
In regards to claim 40, Biedermann discloses wherein the artificial expansile spinal implant further comprises means for placement of a bone fusion material (Biedermann discloses wherein an opening 69 within both elements 60,61 which is capable of allowing bone fusion material to be inserted into the implant.) (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 25-26 and 37-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Biedermann in view of Suddaby (US Patent 6395034B1).
Biedermann discloses a system comprising an artificial expansile implant having a first and second shell each having first and second engagement features thereon, an expansion mechanism comprising a tool engagement surface, a turning mechanism and a gear wherein the rotation mechanism allows for the implant to be expanded to stay in place between the vertebral bodies. However, Biedermann is silent as to the shells having a curved perimeter to match the vertebral body shape.  Suddaby discloses an artificial expansile implant.  Specifically in regards to claims 25-26 and 37-38, Suddaby discloses an expansile implant (Fig. 1a,1b) having a first and second shell (14) wherein the first shell curves (14) substantially continuously around a first perimeter of the first shell (14) and the second shell curves (14) substantially continuously around a second perimeter of the second shell (14); and wherein the first shell (14) comprises a first perimeter shaped to correspond to a shape of a vertebral body (Suddaby discloses wherein each broad head 14 has a convex surface 16 facing outwardly, and is partially spherical chosen to match that of the vertebral endplate against which it will bear. Those vertebral endplate surfaces are normally concave.) (Fig. 1a-1b; and Col. 3 line 64 to Col. 4 line 7).  It would have been obvious to a person of skill in the art at the time the invention was made to modify the shells (60,61) of Biedermann to have a convex surface as taught in Suddaby in order to have surfaces that better match the vertebral endplates (Col. 4 lines 1-7).


Claim 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Biedermann in view of Heggeness et al (US Patent 5514180).
Biedermann discloses a system comprising an artificial expansile implant having a first and second shell each having first and second engagement features thereon, an expansion mechanism comprising a tool engagement surface, a turning mechanism and a gear wherein the rotation mechanism allows for the implant to be expanded to stay in place between the vertebral bodies. However, Biedermann is silent as to the expansion mechanism comprising a ratcheting mechanism.  Heggeness discloses an artificial expansile implant.  Specifically in regards to claim 27, Heggeness discloses an expansile implant (60) having a first and second shell (61,62) and an expansion mechanism (central portion 65) wherein the expansion mechanism further comprises a ratcheting mechanism (As can be seen in Fig. 22-23, the central portion 65 houses a ratchet mechanism as a means to expand the ends 61,62 away from one another. (Fig. 22-23; and Col. 10 lines 21-36). It would have been obvious to a person of skill in the art at the time the invention was made to modify the expansion mechanism of Biedermann to have a ratcheting mechanism as taught in Heggeness in order to allow for a more controlled and incremental expansion of the implant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775